Citation Nr: 0924223	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
prior to September 19, 2008 and in excess of 60 percent from 
that date for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1970 to November 19991.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision by the St. Louis Regional Office (RO) of 
the Department of Veterans Affairs (VA), on a brokered basis 
for the Houston RO, which granted service connection for 
bilateral hearing loss and assigned a 10 percent disability 
rating effective April 13, 2004.  In February 2007, the 
Veteran testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
June 2007, the Board remanded the claim for further 
development.  In a March 2009 rating decision, the appeals 
management center (AMC) increased the rating assigned for 
bilateral hearing loss to 60 percent effective September 19, 
2008.  Overall, the various decisions resulted in staged 
ratings as reflected on the title page.  The case is now 
ready for further appellate review.

The question of the Veteran's entitlement to an initial 
evaluation in excess of 10 percent prior to December 20, 2004 
for bilateral hearing loss based on extraschedular 
considerations, as well as the issue of entitlement to an 
initial evaluation in excess of 60 percent from September 
2008 for bilateral hearing loss, including due to 
extraschedular considerations, are being addressed in the 
REMAND portion of the decision below based on extraschedular 
considerations are being addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

Prior to December 20, 2004, hearing acuity in the right ear 
was no worse than Level VIII and no worse than Level II in 
the left ear




CONCLUSION OF LAW

Prior to December 20, 2004, a rating in excess in 10 percent 
for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code (Code) 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a May 2004 letter (prior to the adjudication on appeal), 
VA notified the Veteran of (1) of the information and medical 
or lay evidence required to substantiate the claim, (2) of 
which information and evidence, if any, that the he is to 
provide to VA, and (3) of which information and evidence, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran's initial rating claim for bilateral hearing loss 
is a "downstream" element of the RO and AMC's grant of 
service connection in the currently appealed rating decisions 
issued in October 2004 and March 2009.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the October 2004 and March 2009 
rating decisions were fully favorable to the Veteran, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Regardless, a July 2007 
letter discussed the manner in which VA determined disability 
ratings and effective dates.  The claim was subsequently 
readjudicated by a March 2009 supplemental statement of the 
case.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for bilateral hearing loss originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.  
With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the May 2004 notice letter was provided prior to 
October 2004 rating decision that initially granted service 
connection for bilateral hearing loss; thus, this notice was 
timely.  There has been no prejudice to the appellant and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 444 
F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, in a February 2007 video conference hearing.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  The Veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected bilateral hearing loss.  Consequently, the 
Board finds that VA's duty to assist the Veteran has been 
met.  He is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  38 C.F.R. §§ 
4.85 and 4.86.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that there is a preponderance of the evidence 
against a rating in excess of 10 percent prior to December 
20, 2004 for the Veteran's bilateral hearing loss.  The Board 
notes again that the appeal period from December 20, 2004 
will be addressed in the remand portion below. 

On February 2004 audiological evaluation from JSC 
Occupational Medical Clinic, thresholds were 45, 45, 80, 90, 
and 85 in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  The average threshold was 75.  In 
the left ear, thresholds were 40, 45, 60, 90, and 85 at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average threshold was 70.  Speech recognition scores were not 
reported. 

A March 2004 audiogram from Dr. G. T. B. revealed that the 
Veteran had sensorineural hearing loss.  However, the report 
is comprised of uninterpreted graphic representations of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (Board may not interpret graphical representations of 
audiometric data).  

On September 2004 VA audiological evaluation, it was noted 
that the claims file was not available.  The Veteran reported 
that he had difficulty hearing in noisy environments, in 
meetings, and on the telephone.  Puretone air conduction 
thresholds were 45, 45, 55, 90, and 85 in the right ear, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average puretone threshold was 69.  He had a speech 
recognition score of 52.  In the left ear, thresholds were 
40, 45, 60, 85, and 80 at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The average puretone threshold was 68.  
The speech recognition score was 94. 

Applying the criteria found in 38 C.F.R. § 4.85 at Tables VI 
and VII to these results shows that the Veteran's hearing 
loss warrants a 10 percent evaluation.  Taking the results 
from the only fully interpretable audiological evaluation 
(the September 2004 VA audiological evaluation), and entering 
the category designations for each ear into Table VII, 
produces a disability percentage evaluation of 10 percent.  
The September 2004 VA examination indicates that the average 
pure tone threshold is 69 for the right ear and speech 
discrimination for that ear is 52 percent.  This corresponds 
to Level VIII hearing in the right ear.  For the left ear, 
the average pure tone threshold is 68 and the speech 
discrimination is 94 percent.  This translates into Level II 
hearing for the left ear.  Again, when the values from the VA 
examination are plotted on Tables VI and VII, it is apparent 
that a 10 percent evaluation for the Veteran's bilateral 
hearing loss is accurate and appropriate.

The Board notes that the February 2004 audiological 
evaluation from JSC Occupational Medical Clinic only reported 
the hearing thresholds and did not report speech 
discrimination scores.  However, hearing impairment based 
only on puretone threshold average under Table VIa will be 
used when the examiner certified that the use of a speech 
discrimination test was not appropriate because of the 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under provisions § 4.86.  
Here, as no reasoning was provided as to why speech 
discrimination scores were not reported by the examiner, the 
hearing thresholds, alone, on the February 2004 audiological 
evaluation, cannot be applied under Table VIa.  

Furthermore, the Board also notes that the provisions of 38 
C.F.R. § 4.86 are not for application in this case because 
neither the February 2004 audiogram from JSC Occupational 
Medical Clinic nor the September 2004 audiogram from VA 
demonstrated that puretone thresholds at each of the four 
specified frequencies was 55 decibels or more.  Also, neither 
evaluation indicated a threshold reading at 1,000 Hertz of 30 
decibels or less and a threshold reading at 2,000 Hertz of 70 
decibels or more in either ear.  

The Board notes that the assignment of a rating for hearing 
loss disability involves a "mechanical" process of comparing 
the results of audiometric studies to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Here, the application 
of such process results in the current 10 percent rating.  
Based on the foregoing, a rating in excess of 10 percent for 
the Veteran's bilateral ear hearing loss is not warranted at 
any time prior to December 20, 2004.  

The Board notes that The Court of Appeals for Veterans Claims 
(the Court) has held that VA's policy of conducting all 
audiometry testing of hearing loss claimants in a sound-
controlled room is valid.  The Court found that there was no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound- controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  
Moreover, there was no evidence of the existence of any 
alternative testing method available.  

The Board acknowledges that the Veteran believes that his 
hearing was worse than the assigned 10 percent rating for the 
period in question, and any statements made by the Veteran 
describing an increased difficulty in hearing in noisy 
environments, in meetings, and on the telephone are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Court also found that an 
audiologist must provide a description of the functional 
effects caused by the hearing loss disability.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  However, such matters 
are not considered in the mechanical application of 
audiometric studies to the numeric designations in the rating 
schedule and will be considered in the remand portion below 
that addresses extraschedular considerations.  

Based on the evidence and the application of the rating 
criteria, the Board finds that there is a preponderance of 
the evidence against the assignment of a rating in excess of 
10 percent for the Veteran's service-connected bilateral ear 
hearing loss prior to December 20, 2004, and the appeal must 
be denied.


ORDER

Prior to December 20, 2004, a rating in excess of 10 percent 
for hearing loss is denied.  


REMAND

December 2004 audiograms from Dr. G. T. B., April 2005 and 
September 2006 audiograms from Houston VA Medical Center 
(VAMC), and May 2007 cochlear implant evaluation from Houston 
Ear Research Foundation all included uninterpreted graphic 
representations of audiometric data that suggested that the 
Veteran's hearing loss increased in severity since the 
September 2004 VA audiological evaluation.  Furthermore, 
treatment records from Houston VAMC supported this suggestion 
as an April 2005 record noted that there was a significant 
decrease in the right ear when compared to the September 2004 
VA audiogram.  A September 2006 record noted that there had 
been a slight decrease in the Veteran's hearing stability 
since 2004.  A February 2007 record noted there was a 
decrease in the Veteran's left ear since September 2006, 
while a March 2007 reported that the left ear showed a steady 
decrease in hearing since April 2005.  Lastly, on September 
2008 VA audiological evaluation, it was noted that the 
updated test results showed an increase in hearing loss since 
2004.  Therefore, the December 2004, April 2005, September 
2006, and May 2007 audiograms and speech discrimination 
scores should be interpreted, if possible in compliance with 
VA standards. 

In addition, the audiologists who conducted the September 
2004 and September 2008 VA audio examinations did not elicit 
information on the functional effects caused by the bilateral 
hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court found that, in light of VA's Fast Letter 
No. 07-10 (April 24, 2007) audiologists must describe the 
effects on occupational functioning and daily activities so 
that it can be determined if an extraschedular evaluation may 
be assigned.  Once the VA undertakes the effort to provide an 
examination, it must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

As previously mentioned, on September 2004 VA audiological 
evaluation, the Veteran reported that he had difficulty 
hearing in noisy environments, in meetings, and on the 
telephone.  In May 2006, his employer indicated that the 
Veteran had significant difficulty understanding verbal 
communications and his hearing loss was hampering his 
efficiency and effectiveness in the workplace.  On September 
2008 VA examination, the Veteran reported that he had 
difficulty in hearing in "all situations".  Accordingly, 
the evidence raises a question with regard to the current 
affect of the Veteran's hearing loss on his ability to 
function in his daily life.  The question has not been 
addressed by the RO or by any VA examiner.  Therefore, in 
order to make an accurate assessment of the Veteran's 
entitlement to consideration of an extraschedular evaluation, 
it is necessary to have a medical opinion which addresses the 
effect his hearing loss has on occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for bilateral hearing 
loss since 2004.  The RO/AMC must obtain 
complete treatment records (those not 
already in the claims folder) from all 
treatment sources identified.

2.  The RO/AMC should have the December 
2004, April 2005, September 2006, and May 
2007 audiograms that are associated with 
the claims file interpreted, to the extent 
possible.  Additionally, the RO/AMC should 
have any speech discrimination scores 
interpreted using the Maryland CNC test, 
if possible.   

3.  The Veteran should be scheduled for an 
audiological examination to determine the 
effect of his hearing loss on his 
occupational functioning and daily living, 
in accordance with VA Fast Letter No. 07-10 
(April 24, 2007).  The claims folder should 
be reviewed by the examiner and the 
examination report should note that review.  

4.  Thereafter, the RO/AMC should 
adjudicate the question of whether the 
evidence prior to and from December 20, 
2004 warrants referral of the claim to the 
appropriate department officials under 38 
C.F.R. § 3.321(b) for extraschedular 
consideration is warranted.  The Veteran 
should be notified of the determination.  

After the development requested above has 
been completed to the extent possible, 
again review the record, to include the 
question of whether the evidence warrants 
referral of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 3.321(b) for extraschedular 
consideration.  

If the benefits sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V.  L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


